PRESENT: Kinser, C.J., Lemons, Goodwyn, Millette, McClanahan,
and Powell, JJ., and Lacy, S.J.

ALFREDO ROLANDO PRIETO
                                           OPINION BY
 v.   Record No. 110632          JUSTICE LEROY F. MILLETTE, JR.
                                        January 13, 2012
COMMONWEALTH OF VIRGINIA

             FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                      Randy I. Bellows, Judge

      In this appeal of right, we review two death sentences

imposed upon Alfredo Rolando Prieto.   On September 18, 2009, we

upheld two capital murder convictions against Prieto arising

from the deaths of Rachael Raver and Warren Fulton III, as well

as convictions for rape, grand larceny, and two counts of

felonious use of a firearm.   We remanded for resentencing based

on a finding of error in the penalty phase of the trial.     On

November 5, 2010, following a new penalty phase, a jury

unanimously found both aggravating factors of future

dangerousness and vileness, either of which provides sufficient

grounds for the imposition of the death penalty in the

Commonwealth under Code § 19.2-264.2, and again recommended two

death sentences.   On December 16, 2010, the circuit court

entered a final order imposing the death penalty.   For the

reasons that follow, we find no error in the circuit court's

judgment and thus will affirm.




                                 1
                          I.   BACKGROUND

     A Fairfax County grand jury indicted Prieto in 2005 in

connection with the deaths of Raver and Fulton.        Prieto was

charged with two counts of capital murder, one count of rape,

two counts of use of a firearm in the commission of a felony,

and one count of grand larceny.     The factual and procedural

history of the case until the time of the prior appeal was

thoroughly recounted in our earlier review and is incorporated

herein.   Prieto v. Commonwealth, 278 Va. 366, 682 S.E.2d 910

(2009) [hereinafter, Prieto I]. 1       While upholding the convictions

in the guilt phase, we found the verdict forms defective in that

they failed to make clear that the jury must be unanimous in

finding vileness or future dangerousness or both aggravating

factors in order to impose a sentence of death.        The forms also

failed to include an explicit life-without-parole option even if

the jury found one or both of those aggravating factors.

Accordingly, we remanded for resentencing.        Id. at 418, 682

S.E.2d at 938.

     During the resentencing proceeding, the Commonwealth

presented victim impact testimony from the family members of the

deceased, as well as testimony regarding a prior adjudicated

     1
       In the first reported decision, we designated the two
separate trials conducted by the circuit court, the first of
which resulted in a mistrial as recounted in the initial appeal,
as Prieto I and Prieto II. We now refer to the first reported
decision as Prieto I and designate this appeal as Prieto II.
                                    2
rape and murder by Prieto in California and another alleged but

unadjudicated rape and murder by him in Virginia.   The jury also

heard mitigating evidence presented by Prieto, including

testimony as to the conditions of his traumatic upbringing

during a civil war in El Salvador and his exposure to gang

violence as a teenager in California.   Because the evidence

presented during the resentencing proceeding was extensive, we

will specifically recount only those portions relevant to

preserved assignments of error as addressed in the Discussion,

infra.

     After the presentation of aggravating and mitigating

evidence, the jury unanimously found both aggravating factors of

future dangerousness and vileness and recommended two death

sentences.   The trial judge declined to set aside the jury

verdict and imposed the death penalty, which was subsequently

stayed for these proceedings.

     Prieto now appeals to this Court with 195 assignments of

error.   We will first dispose of those issues that were

previously addressed by the Court in Prieto I, were not properly

preserved at trial, or lacked accompanying argument as required

by this Court.   We then discuss more thoroughly the properly

preserved issues:   (1) whether Judge Randy I. Bellows erred in

refusing to recuse himself; (2) whether the circuit court erred

in allowing impermissible victim impact statements; (3) whether

                                 3
the circuit court erred in not excluding evidence of various

unadjudicated acts; (4) whether the circuit court erred in its

verdict forms and jury instructions pertaining to aggravating

and mitigating evidence and impermissibly limited mitigating

testimony; (5) whether the circuit court erred in denying

Prieto's motion to bar Dr. Stanton E. Samenow as the

Commonwealth's mental health expert; (6) whether the circuit

court violated Prieto's right against self-incrimination in

permitting Dr. Samenow to inquire about the charged offenses and

other convictions in his evaluation, permitting him to report

that Prieto failed to cooperate, and permitting the Commonwealth

to state in closing that Prieto never expressed remorse; (7)

whether the circuit court erred in denying Prieto's motion for a

jury view of the state prison; (8) whether the circuit court

erred in denying Prieto's motions to strike Virginia's vileness

aggravating factor and declare it so arbitrary and unclear so as

to be unconstitutional; and (9) whether the circuit court erred

in denying Prieto's request for access to grand jury and petit

jury information and his motion to strike the jury pool.

Finally, we conduct the statutorily mandated review as to

whether the death sentences were imposed under the influence of

passion, prejudice, and other arbitrary factors, or are

excessive or disproportionate.



                                 4
                            II.   DISCUSSION

                   A.   Assignments of Error Waived

     In accordance with Rule 5:22(c), Prieto listed 195

assignments of error. 2   On brief, Prieto only raised and argued a

portion of them.   Prieto failed to provide arguments for

assignments of error 1, 2, 10, 13, 15, 16, 17, 20, 21, 22, 23,

25, 27, 31, 32, 33, 39, 41, 42, 43, 45, 46, 47, 48, 49, 50, 51,

52, 53, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68,

69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 80, 92, 97, 98, 99, 100,

108, 110, 111, 112, 113, 114, 115, 116, 117, 118, 119, 122, 125,

126, 128, 129, 134, 135, 136, 137, 138, 140, 141, 142, 143, 144,

145, 146, 147, 148, 150, 154, 155, 156, 157, 161, 162, 163, 165,

167, 168, 169, 170, 181, 183, 184, 187, 188, 189, 190, and 194.

Therefore, those assignments of error have been waived and will

not be considered in this opinion.      Rule 5:27(d); Andrews v.

Commonwealth, 280 Va. 231, 252, 699 S.E.2d 237, 249 (2010)

("Lack of an adequate argument on brief in support of an

assignment of error constitutes a waiver of that issue."), cert.

denied, ___ U.S. ___, 131 S. Ct. 2999 (2011); Prieto I, 278 Va.

at 381, 682 S.E.2d at 917.

     In his brief, Prieto lists assignments of error that he

contends are addressed in some of his arguments.      A review of


     2
       The assignments of error are designated by the number
Prieto has given them.
                                    5
those arguments, however, demonstrates that they do not address

the assignments of error Prieto claims they do.    As a result,

assignments of error 5, 6, 7, 8, 9, 11, 38, 54, 87, 106, 109,

123, 124, 132, 133, 153, and 179 have been waived because of

Prieto's failure to properly brief them.    Rule 5:27(d); Andrews,

280 Va. at 252, 699 S.E.2d at 249; Prieto I, 278 Va. at 381, 682

S.E.2d at 917.

     Prieto addresses assignments of error 86 and 95 in footnote

5 on page 25 of his brief by merely stating the facts from the

sentencing hearing upon which the assignments of error are

based.   Prieto provides no argument in support of either

assignment of error.   Thus, they have also been waived.    Rule

5:27(d); Andrews, 280 Va. at 252, 699 S.E.2d at 249.

     For assignments of error 36 and 193, Prieto's argument

merely reiterates the assignments of error themselves.     We have

previously held that such reiteration is not a sufficient

argument and will not support the assignment of error.      Teleguz

v. Commonwealth, 273 Va. 458, 473, 643 S.E.2d 708, 718 (2007),

cert. denied, 552 U.S. 1191 (2008).     Because Prieto has failed

to argue these assignments of error, they are considered waived.

Rule 5:27(d); Andrews, 280 Va. at 252, 699 S.E.2d at 249; Prieto

I, 278 Va. at 382, 682 S.E.2d at 917.




                                 6
                  B.   Assignments of Error Defaulted

     In assignment of error 14, Prieto contends that Virginia

statutes regarding victim impact testimony are unconstitutional

as applied because "[they] require[] trial courts to allow

statutory victims to testify," which takes away the discretion

of trial courts to weigh the probative and prejudicial value of

such testimony.    Prieto also argues that the statutes and the

decisions of this Court have permitted trial courts to allow

testimony that goes beyond just a glimpse of the victim's life

or the loss to the family of the victim, instead allowing

testimony that is prejudicial and cumulative.

     In the argument accompanying assignments of error 81, 82,

and 90, Prieto argues that his constitutional rights to a fair

trial under the Sixth, Eighth, and Fourteenth Amendments were

violated by the introduction of unnecessarily cumulative and

inflammatory victim impact testimony leading to a fundamentally

unfair sentencing proceeding and the risk that the death

sentences were imposed in an arbitrary and capricious manner.

     In assignments of error 85 and 139, Prieto contends that

the circuit court erred in allowing the prosecutor to make

improper arguments based on facts not in evidence and that the

court further erred by not instructing the Commonwealth to

refrain from arguing facts not in evidence.



                                   7
     In assignments of error 93, 101, 185, and 186, Prieto

contends that the circuit court erred in admitting photographs

of victims of a prior crime.    The only argument Prieto presents,

which can be found in footnote 6 on page 25 of his brief, is

that the photograph in question should have been excluded "on

materiality grounds and under Va. Code Ann. § 19.2-264.4 as

interpreted by this Court in Andrews."

     In assignments of error 130 and 131, Prieto argues that his

rights were violated by statements made by the Commonwealth

during closing arguments that it was speaking for the victims in

asking for the death penalty.   Prieto contends that these

statements lead to a fundamentally unfair sentencing proceeding

and the risk that the death sentences were imposed by the jury

in an arbitrary and capricious manner.

     In assignment of error 172, Prieto argues that the circuit

court erred in permitting Richard Barna, Juanita Anders, Anthony

Anders, Elizabeth Raver, Matthew Raver, Veronica Raver, and Dr.

John Fulton to testify about the effects the murders had on

other family members because Code §§ 19.2-264.4(A1) and -299.1

only allow for victim impact testimony to be about the effect of

the crime on the person testifying.

     A review of the record demonstrates that Prieto never

raised any of the above arguments at the resentencing

proceeding.   Thus, they are all procedurally defaulted and will

                                  8
not be considered on appeal.       Rule 5:25; Prieto I, 278 Va. at

382, 682 S.E.2d 917-18; Teleguz, 273 Va. at 470, 643 S.E.2d at

716.

                       C.   Issues Previously Decided

       Prieto assigns error to a number of issues that have

previously been decided and rejected by this Court.       As there is

no reason to revisit these issues, we reject the following

arguments based on our prior rulings.

                  1.    Indictment and Aggravating Factors

       In assignment of error 4, Prieto argues that, had the grand

jury intended to indict him for a crime for which he would be

subject to the death penalty, then it needed to include the

aggravating factors in the two capital indictments.       By failing

to do so, he contends, the most that he should have been

sentenced to was life imprisonment.       We have previously

considered and rejected this argument.       Jackson v. Warden, 271
Va. 434, 450, 627 S.E.2d 776, 790 (2006) ("There is no

constitutional requirement that a capital murder indictment

include allegations concerning aggravating factors."), cert.

denied, 549 U.S. 1122 (2007); Muhammad v. Commonwealth, 269 Va.
451, 494, 619 S.E.2d 16, 40 (2005) ("We hold that aggravating

factors are not constitutionally required to be recited in a

capital murder indictment."), cert. denied, 547 U.S. 1136

(2006).

                                      9
      2.    Constitutionality of Virginia's Death Penalty Statutes

     In assignment of error 12, Prieto argues that Virginia's

death penalty statutes are unconstitutional because:

     (a) The death penalty statutes fail to adequately direct the
         jury regarding how to evaluate the aggravating factors
         of vileness or future dangerousness or mitigating
         factors so as to prevent the arbitrary and capricious
         imposition of the death penalty.
     (b) Unadjudicated criminal acts can be considered for the
         finding of future dangerousness.
     (c) Hearsay in the post-sentence report can be considered.
     (d) The sentence of death is unable to be set aside upon a
         showing of good cause.
     (e) The proportionality and the passion/prejudice review
         conducted by this Court are not consistent with the
         Eighth Amendment and other federal or state
         constitutional provisions.

We rejected these same arguments in numerous prior opinions as

set forth in our decision addressing Prieto's previous appeal

and, therefore, will not review them again.    Prieto I, 278 Va.

at 415-16, 682 S.E.2d at 937.

    3.     Reference to General Public for Future Dangerousness

     In assignment of error 34, Prieto argues that the circuit

court erred when it permitted the Commonwealth to refer to his

future dangerousness to the general public when the only

"society" he would ever be a part of if convicted would be

prison society.    We have previously rejected the argument that

the only society that the jury should consider is prison

society.    Schmitt v. Commonwealth, 262 Va. 127, 149-50, 547
S.E.2d 186, 201-02 (2001) (citing Lovitt v. Commonwealth, 260


                                  10
Va. 497, 516-17, 537 S.E.2d 866, 878-79 (2000), cert. denied,

534 U.S. 815 (2001)), cert. denied, 534 U.S. 1094 (2002).

               4.   Prieto's California Death Sentence

     In assignments of error 35 and 105, Prieto argues that the

circuit court erred in admitting two certified copies of his

capital convictions from California because they showed he had

been sentenced to death.     Prieto contends that admitting this

evidence violated his rights under the Eighth and Fourteenth

Amendments because it undercuts the responsibility the jury

should feel in sentencing a person to another death sentence.

We already addressed this issue in Prieto's first appeal and

found that there was no error in the admission of such evidence.

Prieto I, 278 Va. at 413-15, 682 S.E.2d at 936.

                     D.   Recusal of Judge Bellows

     On January 29, 2010, Prieto filed a motion for recusal of

Judge Bellows on the grounds that Judge Bellows "presided over

all stages of the [second of the two trials encompassed by

Prieto I], which resulted in a capital murder conviction and

death sentence" and his "involvement in – and statements made

during – that trial and sentencing create a reasonable

appearance of bias against the defendant."     Judge Bellows denied

this motion.   Prieto alleges that this denial was in error.

     Under Canon 3E(1) of the Canons of Judicial Conduct, "A

judge shall disqualify himself or herself in a proceeding in

                                   11
which the judge's impartiality might reasonably be questioned,

including but not limited to instances where . . . [t]he judge

has a personal bias or prejudice concerning a party."    We have

stated that "in making the recusal decision, the judge must be

guided not only by the true state of his impartiality, but also

by the public perception of his fairness, in order that public

confidence in the integrity of the judiciary may be maintained."

Wilson v. Commonwealth, 272 Va. 19, 28, 630 S.E.2d 326, 331

(2006) (internal quotation marks and citation omitted).    The

burden of proving a judge's bias or prejudice lies with the

party seeking recusal.     Commonwealth v. Jackson, 267 Va. 226,

229, 590 S.E.2d 518, 519-20 (2004).    We employ an abuse-of-

discretion standard to review recusal decisions.     Wilson, 272

Va. at 28, 630 S.E.2d at 331.

        Prieto alleges that Judge Bellows' statements and demeanor

at the previous sentencing provide a reasonable appearance of

bias.    Specifically, he states that Judge Bellows was overly

emotional in explaining his reasoning for entering the death

sentences in Prieto's prior sentencing, at times "appear[ing] to

become so over-wrought that he was forced to pause and regain

composure before continuing."    Prieto quotes Judge Bellows'

"highly emotional description of the victims and the crime":

             On the night you murdered — you executed these
        children and that is what they were, children. They
        were just coming out of college with the brightest of

                                  12
     prospects. They are in love with each [other] and
     with their lives. They had barely begun to experience
     and enjoy the pleasures and satisfactions of life.

          On the night you executed them, you turned the
     final moments of their lives on this earth into what
     can only be described as a living hell. It is simply
     beyond the powers of human comprehension to imagine
     the desperation, horror and sheer terror that you
     inflicted on Ms. Raver and Mr. Fulton in the very last
     moments of their young lives.

           As to the impact of your crimes on the survivors
     of the children you slaughtered, the families they
     left behind, one does not need to imagine what your
     killings did to them for they have borne witness in
     this courtroom to the devastation you've left in your
     wake.

Finally, Prieto alleges that Judge Bellows "entirely discounted"

Prieto's mitigating evidence.   Prieto argues that these factors

combine to permit a reasonable perception of bias against him in

resentencing.

     Judge Bellows outlined his reasons for declining to recuse

himself in what can only be described as a thoughtful and

thorough 35-page memorandum decision.   He emphasized holdings by

this Court clarifying instances that are not legitimate grounds

for recusal, including the previous imposition of the death

penalty against a given defendant, Justus v. Commonwealth, 222
Va. 667, 673, 283 S.E.2d 905, 908 (1981), cert. denied, 455 U.S.
983 (1982), and the formation or expression of an opinion as to

the guilt of the accused based on information acquired during




                                13
judicial proceedings.    Slayton v. Commonwealth, 185 Va. 371,

376, 38 S.E.2d 485, 488 (1946).

     Additionally, Judge Bellows' written discussion of these

issues notes that, "in examining the question of whether a trial

judge has exhibited personal bias or prejudice, courts almost

always require proof that the judge was influenced by . . . an

extrajudicial source."   See United States v. Grinnell Corp., 384
U.S. 563, 583 (1966).    When, however, the recusal motion is

based on comments occurring in the record, Judge Bellows

correctly recognized that those comments must be taken in the

context of the record as a whole.      Thus, "a judge should recuse

himself or herself whenever a reasonable person, with knowledge

of all the facts of the case, would question the judge's

impartiality."   United States v. Mikalajunas, No. 91-5119, 1992
U.S. App. LEXIS 21054, at *6 (4th Cir. 1992) (citing Liljeberg

v. Health Services Acquisition Corp., 486 U.S. 847, 860 (1988)).

     Judge Bellows accurately characterized the prevailing law

in his memorandum decision, and it is clear that his refusal to

recuse himself was not an abuse of discretion.     See, e.g.,

Grattan v. Commonwealth, 278 Va. 602, 620, 685 S.E.2d 634, 644

(2009) (stating that a review for abuse of discretion "includes

review to determine that the discretion was not guided by

erroneous legal conclusions," and finding no abuse of discretion

where the trial judge's decision reflected proper application of

                                  14
governing legal principles).   Prieto offered no evidence or even

allegation of extrajudicial influence that would suggest bias.

In the course of his judicial duty to evaluate the jury's death

sentences, Judge Bellows was required by the laws of this

Commonwealth to consider the vileness of the crime.   Given the

task set before him, it is neither surprising nor inappropriate

that the record contains emotional language.   It is not required

nor desired that judges of the Commonwealth possess the ability

to utterly set aside all human emotion while discharging their

duties.

     Finally, the record does not support Prieto's allegation

that Judge Bellows entirely discounted Prieto's mitigating

evidence as being of no value in the analysis.   To the contrary,

the record states that Judge Bellows "carefully considered" that

evidence but found that it did not warrant a reduction in

penalty.

     Judge Bellows discussed each of these issues exhaustively

in his memorandum decision, which represents a fair construction

of the law of the Commonwealth and interpretation of the facts.

We accordingly conclude that he did not abuse his discretion in

refusing to recuse himself.    See, e.g., Grattan, 278 Va. at 620,

685 S.E.2d at 644.




                                 15
                    E.    Victim Impact Statements

     Prieto argues via multiple assignments of error that the

circuit court erred in permitting victim impact testimony that

was beyond the scope of Code § 19.2-264.4(A1) or was unduly

prejudicial or irrelevant.     As discussed in Part B, supra, his

arguments addressing the victim impact testimony generally –

that the testimony was cumulative and that it exceeded the

allowable scope of victim impact testimony by referring to the

impact on family members — were not preserved at trial and thus

are procedurally defaulted.     He additionally assigns error to

the testimony of three specific witnesses, Major Deidre Raver,

Lisa Barajas, and Velda Jefferson, whose testimony we will

address in turn.

               1.     Testimony of Major Deidre Raver

     Prieto alleges that victim impact statements made by

Rachael Raver's sister, Major Deidre Raver, herself an alleged

victim of an unreported rape many years prior, were improper and

highly prejudicial.      In particular, he objected to the following

testimony by Major Raver:

     [L]ook at me, I'm 50    years old, I never got married.
     I don't think I ever    will, and I'm not — it's one of
     those things where I    don't think I'm capable of having
     a relationship after    that.

          I mean, I myself was a rape survivor when I was
     very young, and I watched that — that guy got away
     with it. So now I have my sister who dies.


                                   16
     Prieto moved for a mistrial, arguing that the testimony

implied "that this jury should give retribution for her personal

victimization" from crimes committed by another individual.    The

circuit court, after temporarily excusing the jury to hear

argument, instructed Major Raver that she could not testify to

the circumstances of her own rape but could discuss any

psychological injury that she suffered as a result of what she

described as survivor's guilt following her sister's attack.

The jurors returned, and the circuit court instructed them to

"disregard Major Raver's statement that the person who raped her

got away with it and give it no further consideration in this

trial or in your deliberations."

     Major Raver then further explained her psychological

injury:

     Basically, you know, as a rape survivor myself, I had
     a lot of feelings of just guilt that my sister got
     murdered because I wasn't there to save her. . . .
     [B]eing a survivor yourself and a victim, and then you
     have a family member who is a victim, and they're
     younger than you, and you're not there to protect them
     and save them, the amount of guilt, it just — it makes
     it impossible to grieve.

     Prieto argues that the circuit court erred in two ways:

first, that the curative instruction was insufficient given the

prejudicial nature of Major Raver's remarks and the time the

jury had to ruminate over the remarks while they were dismissed

from the courtroom; and second, that Major Raver's psychological


                               17
testimony related to fallout from another crime not alleged to

have been committed by Prieto and should not have been admitted.

Prieto does not contend that Raver's comments subsequent to the

curative instruction exceeded the scope of the circuit court's

ruling.   Thus, the issues before us are (1) whether the scope of

her testimony concerning the psychological harm that she

suffered was proper, and (2) whether the curative instruction

was sufficient so as not to require a mistrial.

     Generally, this Court has held and continues to hold that

"victim impact testimony regarding a capital offense is

admissible because it is probative of the depravity of mind

component of the vileness predicate."   Andrews, 280 Va. at 291-

92, 699 S.E.2d at 272 (citing Weeks v. Commonwealth, 248 Va.
460, 476, 450 S.E.2d 379, 389-90 (1994), cert. denied, 516 U.S.
829 (1995)).   Code § 19.2-264.4 provides that:

          A. Upon a finding that the defendant is guilty
     of an offense which may be punishable by death, a
     proceeding shall be held which shall be limited to a
     determination as to whether the defendant shall be
     sentenced to death or life imprisonment. . . .

          A1. In any proceeding conducted pursuant to this
     section, the court shall permit the victim, as defined
     in § 19.2-11.01, . . . to testify in the presence of
     the accused regarding the impact of the offense upon
     the victim. The court shall limit the victim's
     testimony to the factors set forth in clauses (i)
     through (vi) of subsection A of § 19.2-299.1.

Code § 19.2-11.01(B) defines a victim as a person "who has

suffered physical, psychological or economic harm as a direct

                                18
result of the commission of a felony" and the "spouse, parent,

sibling, or legal guardian of such a person who . . . was the

victim of a homicide," among others.

     Virginia law is in accord with the decisions of the Supreme

Court of the United States, holding that a " '[s]tate may

legitimately conclude that evidence about the victim and about

the impact of the murder on the victim's family is relevant to

the . . . decision as to whether or not the death penalty shall

be imposed.' "   Beck v. Commonwealth, 253 Va. 373, 381, 484
S.E.2d 898, 903 (1997) (quoting Payne v. Tennessee, 501 U.S.
808, 827 (1991)), cert. denied, 522 U.S. 1018 (1997).    "So long

as [the] prejudicial effect does not outweigh its probative

value, such evidence is beneficial to the determination of an

individualized sentence as is required by the Eighth Amendment."

Beck, 253 Va. at 382, 484 S.E.2d at 904 (citing Payne, 501 U.S.

at 825).

     Because of its relevance to the vileness aggravating factor

only, this Court has held that victim impact testimony must be

confined to the crime for which the defendant is being

sentenced.   Andrews, 280 Va. at 291-92, 699 S.E.2d at 272.    As

we explained in Andrews, "[v]ictim impact testimony regarding

unadjudicated criminal conduct . . . is not relevant to the

vileness predicate because the testimony concerns an offense



                                19
unrelated to the capital offense upon which the defendant is

being sentenced."   Id. at 292, 699 S.E.2d at 272.

     Prieto argues that this Court should consider Major Raver's

own rape to be an unadjudicated act under Andrews and,

accordingly, should find it irrelevant to the vileness

aggravating factor and therefore inadmissible.   We disagree.

Andrews pertains to instances in which there is some allegation

that the defendant being sentenced also committed and should be

held responsible for the unadjudicated act.   No reasonable juror

could conclude from Major Raver's testimony that she was

attempting to implicate Prieto in her own rape in any way.

     Major Raver's victim impact testimony as a family member of

the deceased is permitted under Code §§ 19.2-11.01(B) and 19.2-

264.4.   The proper scope of Major Raver's testimony must

therefore be evaluated as any other victim impact statement.

The scope of testimony in the sentencing phase is wide, and the

standard for exclusion of relevant evidence is whether the

prejudicial effect substantially outweighs its probative value.

Teleguz, 273 Va. at 482, 643 S.E.2d at 723.   This is a matter of

discretion for the circuit court and is properly reviewed under

an abuse of discretion standard.     Id.

     Here, the circuit court directed the witness to narrow the

scope of her testimony to the impact that her sister's murder

had on her own life.   Her own previous experiences were raised

                                20
in the context of this discussion.     This testimony, however, was

not "so far removed from the victims as to have nothing of value

to impart" about the impact of the murder, Beck, 253 Va. at 385,

484 S.E.2d at 906, and the circuit court did not abuse its

discretion in allowing the testimony.

     Additionally, we must consider whether Major Raver's

original statement that her rapist "got away with it" was so

prejudicial as to warrant a mistrial.     In this evaluation, we

review whether the jury was "promptly, explicitly and carefully

instructed" to disregard the inappropriate testimony, Lewis v.

Commonwealth, 211 Va. 80, 84, 175 S.E.2d 236, 238 (1970), and

consider the nature of the arguably inflammatory material in

relation to the rest of the evidence in the case.      Fowlkes v.

Commonwealth, 52 Va. App. 241, 252, 255, 663 S.E.2d 98, 103, 105

(2008).

     There is no question that the trial judge's instruction was

explicit and careful.    Prieto argues that it was not prompt in

that it was not immediate because the jury was dismissed while

the circuit court heard oral argument on the matter, leaving the

jurors with time to ruminate on Major Raver's statement.      Judges

routinely abide by this practice, however, when considering

issues of consequence.   Indeed, judges must be given the

opportunity, when necessary, to hear thorough argument on an

evidentiary issue before ruling.      We find that the circuit

                                 21
court's proper and prompt curative instruction upon the jury's

return immediately after hearing oral argument was appropriate

and sufficient to meet the standard set forth in Lewis.      As we

have stated in the past, "[a] jury is presumed to have followed

the instructions of the trial court."      Muhammad, 269 Va. at 524,

619 S.E.2d at 58.   We therefore have no basis from which to

conclude that a mistrial was necessary.

     Finally, when the nature of the challenged testimony is

viewed in light of the context and other incidents of the case,

it becomes clear that the trial judge did not abuse his

discretion in refusing to grant a second mistrial.     No

accusation was ever made that Prieto had any connection with

Major Raver's rape.      Despite having had time to ruminate over

her statement, in the situation presented, no reasonable juror

would assume that he or she was implicitly invited, as Prieto

alleges, to levy additional retribution upon him arising from

unrelated crimes committed long ago against Major Raver.     We

accordingly find that the circuit court did not abuse its

discretion in refusing to grant a mistrial or bar subsequent

testimony from Major Raver.

                    2.    Testimony of Lisa Barajas

     Lisa Barajas testified to events that took place in

California in 1990 in which she, her mother Emily Devila, and

Yvette Woodruff were kidnapped and raped by Prieto and two other

                                   22
men, and Yvette was murdered.   Prieto was convicted of "(1) one

count of first degree murder with a robbery-murder, a

kidnapping-murder, and a rape-murder special circumstance; (2)

two counts of attempted willful, deliberate, and premeditated

murder; (3) two counts of attempted robbery; (4) two counts of

robbery; (5) three counts of kidnapping for robbery; (6) three

counts of forcible rape; and (7) one count of possession of a

firearm by a felon."   People v. Prieto, 66 P.3d 1123, 1130-31

(Cal.) (internal citations omitted), cert. denied, 540 U.S. 1008

(2003).

     "The use of prior criminal convictions and prior

unadjudicated criminal conduct as evidence of [the] 'future

dangerousness' [predicate of a capital offense] has been

consistently approved" by this Court.   Watkins v. Commonwealth,

238 Va. 341, 352, 385 S.E.2d 50, 56 (1989), cert. denied, 494
U.S. 1074 (1990).   The scope of testimony regarding prior acts,

as probative of future dangerousness, is limited to the actual

events and does not extend to the impact of the events on the

victims.

     Prieto has two primary objections.   The first is that

Barajas' testimony addressed the actions of Prieto's codefendant

rather than Prieto himself and is therefore irrelevant and

prejudicial.   The second is that portions of the testimony

constitute victim impact statements, which are not admissible

                                23
for crimes other than the one for which the defendant is being

sentenced.

     The first issue arises in part because California law does

not distinguish convictions between principal actors and agents

in the second degree or aiders and abettors.    See Prieto, 66

P.3d at 1140 ("[D]efendant could be found guilty if the charged

crime was the natural and probable consequence of another crime

that he intentionally aided and abetted.").    The record

indicates that each man was the primary rapist of a different

woman, and Barajas made clear throughout her testimony that

Prieto was not her physical rapist.   Prieto seeks, therefore, to

exclude her testimony as irrelevant to his future dangerousness.

     Barajas' testimony, however, was highly relevant to Prieto.

Barajas indicated that the three men worked together in a

coordinated effort to commit the offenses.    Although she

mentioned her own rape and that she was bitten during it, a

review of her testimony reveals that it was narrowly tailored to

describing the general events and Prieto's involvement in the

crimes.   In fact, the most inflammatory remarks, during which

she described lying in the dirt pretending to be dead waiting to

be stabbed, are in fact those most directly related to Prieto:

she recounted him having a conversation with her rapist and

asking her primary attacker whether he had killed her yet.    Her

testimony was thus highly probative as to the future

                                24
dangerousness aggravating factor, and it cannot be said that the

circuit court abused its discretion in allowing the testimony.

     Prieto also argues that Barajas' testimony strayed into

impermissible "victim impact" territory when describing seeing

"Yvette, like sitting, slumped up against the tree."   A review

of the testimony shows that this argument is baseless.   Barajas

did not elaborate on the impact of the trauma on her life; she

merely described the events as they occurred and explained her

location in relation to Yvette.    The circuit court was well

within its discretion in admitting this testimony as relevant to

the future dangerousness aggravating factor.

                 3.   Testimony of Velda Jefferson

     Prieto argues that the circuit court erred in allowing

victim impact testimony arising from unadjudicated acts.

Unadjudicated acts are admissible in the sentencing phase of a

capital trial in Virginia, but only as to the issue of future

dangerousness.   Stockton v. Commonwealth, 241 Va. 192, 209, 402
S.E.2d 196, 206, cert. denied, 502 U.S. 902 (1991).    Victim

impact testimony addresses the vileness of a crime and so is

only appropriate in the context of the offense for which the

defendant is being sentenced.

     The testimony in dispute is that of Velda Jefferson, the

mother of Veronica Jefferson.   Veronica was found dead and

partially naked in a school yard in 1988 at the age of 28, an

                                  25
apparent victim of rape and murder.    In 1999, a DNA profile

implicated Prieto.    Detectives and forensic officers were

brought forward to testify to the actual circumstances of the

murder and the discovery of DNA evidence from a vaginal swab of

Veronica.    In addition, Velda testified briefly:   her testimony

spanned only about eleven pages of transcript, about half of

which encompassed argument between counsel over objections about

the scope of the testimony.

     Prieto's only timely objection relating to victim impact

testimony concerned Velda's statements that Veronica was in a

committed relationship with her boyfriend.    At sidebar, the

Commonwealth clarified that the mother's testimony was offered

not as victim impact testimony but rather to show that it was

unlikely that any sexual contact with Prieto was consensual.    It

was certainly within the purview of the circuit court to admit

this factual testimony.

     Prieto also assigns error to other aspects of Velda's

testimony, such as the last time she spoke to Veronica.    There

was no contemporaneous objection that this constituted

inadmissible victim impact testimony.    Accordingly, as discussed

in Part B, supra, these assignments of error are defaulted under

Rule 5:25.

               F.   Unadjudicated Acts Arising from the
                      Murder of Veronica Jefferson


                                  26
     Prieto further alleges that, even if it did not constitute

victim impact testimony, the circuit court erred in admitting

testimony of unadjudicated acts arising from Veronica

Jefferson's murder.    Specifically, Prieto argues (1) that if

unadjudicated acts are to be admitted, they require a high

threshold of reliability which is absent here, and (2) that due

to the decades of time elapsed since the commission of the

unadjudicated act, it is not indicative of future dangerousness

as required by Virginia law.

     This Court has previously held evidence of unadjudicated

acts to be admissible in sentencing as probative of future

dangerousness.     Stockton, 241 Va. at 209, 402 S.E.2d at 206.    We

have rejected Prieto's argument that evidence of an

unadjudicated crime is not reliable.     Beaver v. Commonwealth,

232 Va. 521, 529, 352 S.E.2d 342, 347, cert. denied, 483 U.S.
1033 (1987).   Indeed, we have said that " 'a trier of fact

called upon to decide whether . . . to impose the death penalty

is entitled to know as much relevant information about the

defendant as possible.' "     Quesinberry v. Commonwealth, 241 Va.
364, 379, 402 S.E.2d 218, 227 (omission in original) (quoting

Beaver, 232 Va. at 529, 352 S.E.2d at 347), cert. denied, 502
U.S. 834 (1991).    We have also rejected the argument that such

testimony is inherently prejudicial.     Gray v. Commonwealth, 233



                                  27
Va. 313, 346-47 & n.8, 356 S.E.2d 157, 175-76 & n.8, cert.

denied, 484 U.S. 873 (1987).

        The Supreme Court of the United States has rejected the

argument that specific prior unadjudicated acts must be

established beyond a reasonable doubt to be admissible.       See

generally Huddleston v. United States, 485 U.S. 681, 690 n.7

(1988) ("[T]he trial court neither weighs credibility nor makes

a finding that the Government has proved the conditional fact by

[even] a preponderance of the evidence.    The court simply

examines all the evidence in the case and decides whether the

jury could reasonably find [that the prior act took place].").

See also Pavlick v. Commonwealth, 27 Va. App. 219, 227, 497
S.E.2d 920, 924 (1998) (holding that the Huddleston standard for

proof that a prior bad act took place is in accord with Virginia

law).    With respect to the sentence phase of a capital murder

trial, this Court has specifically rejected the argument that

individual unadjudicated acts require an elevated degree of

reliability, requiring only that the evidence on the whole must

be sufficient to permit a jury to make the ultimate finding of

future dangerousness or vileness beyond a reasonable doubt in

order to impose the death penalty.     Walker v. Commonwealth, 258
Va. 54, 64-66, 515 S.E.2d 565, 571-72 (1999), cert. denied, 528
U.S. 1125 (2000).



                                  28
     Prieto argues that his due process rights were violated

because the evidence of unadjudicated acts was not accompanied

by evidence suggesting its predictive reliability.    The

Commonwealth did not provide expert testimony discussing the

predictive nature of events occurring decades prior to trial.

It does not appear that this Court has ever specifically

addressed whether the Commonwealth bears a burden, in proving

future dangerousness beyond a reasonable doubt, to present

expert witnesses to draw a nexus between past and future

behavior.

     It is true that, in some previous capital cases, the

Commonwealth provided this sort of nexus.   In Beaver, for

example, the prosecution presented an expert witness who

testified that the defendant's psychological profile was "a

highly consistent profile reflecting personality traits of long

duration.   It is not likely to change much with time . . . .

Treatment or rehabilitation programs tend not to be very

successful for individuals with this profile type."    232 Va. at

532, 352 S.E.2d at 348-49 (emphasis omitted).

     On the other hand, neither this Court nor the Supreme Court

of the United States has ever specifically required expert

testimony providing this nexus, stating instead that the jury

was entitled to as much information as possible in the

sentencing phase so as to make an informed decision based on the

                                29
individual in question.     Payne, 501 U.S. at 821.    Thus, there is

no support for the argument that the law places such a burden on

the prosecution.    Certainly, the defense had the opportunity to

refute both the accuracy and the predictive nature of this 20-

year-old allegation.     Prieto failed to do so at trial.

            G.     Mitigation Instructions and Testimony

                    1.   Mitigation "of the Offense"

     Prieto alleges that the circuit court erred, both in

instructing the jury and in the verdict forms, by including the

allegedly limiting term "of the offense" following "aggravation

and mitigation."    Specifically, the jury verdict forms stated

that "We the jury . . . having considered all the evidence in

aggravation and mitigation of the offense. . . ."      Prieto argues

that this erroneously narrowed the jurors' focus to the offense

at hand and would lead them to believe that they could not

consider the larger mitigating evidence of his early life.

     This argument is without merit.     The language on the

verdict forms tracks the statutory language from Code § 19.2-

264.4 and is consistent with Virginia law.     In addition, the

jury instructions given by the circuit court repeatedly refer

generally to evidence in mitigation without the phraseology "of

the offense."    Finally, the jury's deliberation followed days of

mitigating evidence not directly related to the offense, with no

limiting instruction from the circuit court.     A reasonable jury

                                   30
would not have gathered from the circuit court's instructions

and the circumstances of the trial that it was compelled to

discount any of the evidence presented.   Instead, the

instructions referred to consideration of all the mitigating

evidence.

                2.   Limitations on Mitigating Testimony

     Prieto argues that the circuit court erred in unduly

limiting mitigating evidence in testimony from Dr. James

Garbarino, Teodora Alvarado, and Yolanda Loucel.   But a review

of the record clearly shows that objections sustained during the

questioning pertained to the method of questioning, such as

leading the witnesses or posing vague questions.   In all

instances the circuit court allowed counsel the opportunity to

rephrase the questions to obtain the desired information.

Although the scope of admissible mitigating evidence is wide, it

is in the sound discretion of the circuit court to supervise the

presentation of witnesses.   See, e.g., Williams v. Commonwealth,

248 Va. 528, 542, 450 S.E.2d 365, 374 (1994) (stating that the

determination of the permissible scope of witness testimony is

"committed to the sound discretion of the trial court"), cert.

denied, 515 U.S. 1161 (1995).   Here, there is no evidence that

the circuit court abused its discretion or that its rulings were

prejudicial to Prieto in any way.

   H.   Appointment of the Commonwealth's Mental Health Expert

                                 31
     Prieto contends that the circuit court erred in appointing

Dr. Samenow as the Commonwealth's mental health expert under

Code § 19.2-264.3:1(F).    We disagree.

     Code § 19.2-264.3:1 provides that, in the event of a

conviction, a defendant charged with capital murder intending to

present expert testimony to support a claim in mitigation

relating to his history, character, or mental condition, may be

subject to evaluation by one or more of the Commonwealth's own

mental health experts.    The expert appointed must be "(i) a

psychiatrist, a clinical psychologist, or an individual with a

doctorate degree in clinical psychology who has successfully

completed forensic evaluation training as approved by the

Commissioner of Behavioral Health and Developmental Services and

(ii) qualified by specialized training and experience to perform

forensic evaluations."    Code § 19.2-264.3:1(A), (F).

     Prieto does not dispute that Dr. Samenow satisfied these

professional requirements.    Instead, Prieto argues that Dr.

Samenow was not qualified for appointment because he "has

exhibited significant bias" throughout his career "against the

possibility of mitigating evidence based on a defendant's

history or background."

     To support this claim, Prieto first relies on Dr. Samenow's

opinions, expressed in a book and newspaper article, that

criminals think differently, that sociological and physiological

                                 32
determinism merely provides excuses to criminals, and that

criminals freely choose their way of life.    See Stanton E.

Samenow, Inside the Criminal Mind (2004); Stanton E. Samenow,

"Psyching Out Crime Excuses," The Washington Times, Aug. 25,

2004.    Next, Prieto cites an opinion from the United States

Court of Appeals for the Fourth Circuit, in which one judge

noted:    "Dr. Samenow's professed and public views make him

incompetent to aid a defendant in finding and presenting

mitigating factors at a defendant's sentencing phase."     Ramdass

v. Angelone, 187 F.3d 396, 411 n.1 (4th Cir. 1999) (Murnaghan,

J., concurring in part and dissenting in part).    Lastly, Prieto

points to Dr. Samenow's testimony that Prieto was "superficially

polite," uncooperative, and remorseless during the examination.

        Even if Dr. Samenow is biased against mitigating evidence

as Prieto alleges, we fail to see how that bias disqualified Dr.

Samenow from being appointed as the Commonwealth's mental health

expert under Code § 19.2-264.3:1(F).    Unlike the circumstances

presented in Ramdass, Dr. Samenow was not appointed in this case

to "assist the defense in the preparation and presentation" of

mitigating evidence.    Code § 19.2-264.3:1(A).   Instead, he was

appointed to assist the prosecution in rebutting such evidence.

Code § 19.2-264.3:1(F).    Thus, because there is no question that

Dr. Samenow satisfied the professional requirements for

appointment set out in Code § 19.2-264.3:1(A), we conclude that

                                  33
the circuit court did not abuse its discretion in appointing him

as the Commonwealth's mental health expert under Code § 19.2-

264.3:1(F).

                I.    Right Against Self-incrimination

       Prieto asserts that the circuit court violated his Fifth

Amendment right against self-incrimination by: (1) allowing Dr.

Samenow to question him about the circumstances of the

underlying offenses, (2) allowing Dr. Samenow to testify that he

was uncooperative, and (3) allowing the Commonwealth to argue

that it had "waited in vain to hear an ounce of remorse" from

him.   We address these arguments in turn.

               1.    Questions About Underlying Offenses

       Prieto claims that the circuit court erred in allowing Dr.

Samenow to question him about the underlying offenses during the

evaluation.   "[W]here a defendant limits his proposed mitigation

evidence to his history and character and invokes his right to

remain silent regarding the criminal charges against him,"

Prieto argues, "the Commonwealth cannot force the defendant to

choose between his constitutional right to remain silent and his

constitutional right to present relevant mitigating evidence."

Accordingly, Prieto maintains, the Commonwealth should have been

"barred from forcing [him] to answer questions about his

offenses when his mental state is not at issue."



                                   34
     We rejected a similar argument in Savino v. Commonwealth,

239 Va. 534, 391 S.E.2d 276, cert. denied, 498 U.S. 882 (1990).

There, the defendant claimed that Code § 19.2-264.3:1 violated

(among other things) his Fifth Amendment rights.     Id. at 543-44,

391 S.E.2d at 281.   We disagreed, holding that when a defendant

gives notice of his intention to use a mental health expert's

evaluation as mitigating evidence in accordance with Code

§ 19.2-264.3:1(E), he waives his right against the introduction

of psychiatric testimony.   Id. at 544, 391 S.E.2d at 281.   We

have since applied Savino's rationale to hold that Code § 19.2-

264.3:1(F) "do[es] not limit the scope of the expert's

examination to matters of mitigation" and that therefore the

Commonwealth's mental health expert may evaluate a defendant's

future dangerousness.   Stewart v. Commonwealth, 245 Va. 222,

243, 427 S.E.2d 394, 408, cert. denied, 510 U.S. 848 (1993).

     In light of these holdings, we believe that the circuit

court did not err in allowing Dr. Samenow to question Prieto

about the underlying offenses, because Prieto waived his Fifth

Amendment rights when he gave notice of his intention to use his

mental health expert's evaluation as mitigating evidence.

                2.   Prieto's Failure to Cooperate

     Prieto contends that Dr. Samenow's testimony that he was

uncooperative during the evaluation was not only false, but it

was also "punishment . . . for [his] legitimate exercise of his

                                35
constitutional right[]" to remain silent.    He thus submits that

it should have been excluded by the circuit court.   We disagree.

First, as noted above, a defendant waives his Fifth Amendment

rights when he gives notice of his intention to use his mental

health expert's evaluation as mitigating evidence.   Second, the

record fully supports the circuit court's finding that "there

was a partial failure to cooperate" on Prieto's part during Dr.

Samenow's evaluation.   Accordingly, we conclude that the circuit

court did not err in allowing Dr. Samenow to testify about

Prieto's "refusal to cooperate" during the evaluation, in

accordance with Code § 19.2-264.3:1(F)(2).

     3.   Commonwealth's Comment on Prieto's Lack of Remorse

     Prieto claims that "[t]he Commonwealth exploited [his]

silence in violation of his Fifth Amendment rights and in

violation of Article 1, Section 8 of the Virginia Constitution,

when [it] argued in closing argument that it ha[d] 'waited in

vain to hear an ounce of remorse leak out anywhere, but there

was none."   We disagree.

     To determine whether a prosecutor's comment violates a

defendant's right to remain silent, we have set forth the

following test:   "[W]hether, in the circumstances of the

particular case, the language used was manifestly intended or

was of such character that the jury would naturally and

necessarily take it to be a comment on the failure of the

                                36
accused to testify."     Hines v. Commonwealth, 217 Va. 905, 907,

234 S.E.2d 262, 263 (1977) (internal quotation marks and

citation omitted).     Here, as the Commonwealth points out,

several witnesses, including mental health experts, were asked

during the resentencing proceeding whether Prieto had expressed

any remorse, and they said "no."        We therefore conclude that, as

the circuit court found, the Commonwealth's comment on Prieto's

lack of remorse was not "a comment on his failure to testify,"

but rather a comment on the evidence that had been presented.

                J.   Jury View of Red Onion State Prison

     Prieto asserts that the circuit court erred in denying his

motion for a jury view of Red Onion State Prison under Code

§ 19.2-264.1.    Quoting our decision in P. Lorillard Co. v. Clay,

127 Va. 734, 744, 104 S.E. 384, 387 (1920), he submits that "[a]

view should be granted when it would be 'of substantial aid to

the jury in reaching a correct verdict.' "       He advances three

reasons why a view of Red Onion would have been a "substantial

aid" to the jury in reaching a correct verdict in his case.

First, it "would have enabled the jury to correctly decide

whether [he] would be a future danger to the prison society —

the inmates and correctional officers — at Red Onion, given its

conditions as a 'super max' facility."       Second, "it would have

prevented jury speculation on [his future dangerousness], as

living within a super max facility is outside the common

                                   37
experience of the typical juror."    Third, it "would have enabled

the jury to assess the credibility of trial witnesses testifying

on the issue of [his] future dangerousness."

     As we have previously held and as discussed in Part II.C.3,

supra, the future dangerousness aggravating factor refers not to

the prison population but to society as a whole.    The

circumstances of Red Onion were, therefore, irrelevant and would

not have been an aid to the jury in their evaluation of Prieto's

future dangerousness.

     Under Code § 19.2-264.1, "[t]he jury in any criminal case

may . . . be taken to view the premises or place in question, or

any property, matter or thing relating to the case, when it

shall appear to the court that such view is necessary to a just

decision."   " 'The question of the propriety of ordering a

view,' " we have said, " 'lies largely in the discretion of the

trial court which should only grant it when it is reasonably

certain that it will be of substantial aid to the jury in

reaching a correct verdict and whose decision will not be

reversed unless the record shows that a view was necessary to a

just decision.' "   P. Lorillard Co., 127 Va. at 744, 104 S.E. at

387 (quoting Abernathy v. Emporia Mfg. Co., 122 Va. 406, 424, 95
S.E. 418, 423 (1918)).

     We do not believe that a view of Red Onion was necessary to

a just decision on Prieto's future dangerousness.    We have

                                38
consistently held that there is no constitutional limitation to

the circuit court's authority

     to exclude, as irrelevant, evidence not bearing on the
     defendant's character, prior record, or the
     circumstances of his offense. Thus, the relevant
     inquiry is not whether [Prieto] could commit criminal
     acts of violence in the future but whether he
     would. . . . Accordingly, the focus must be on the
     particular facts of [Prieto's] history and background,
     and the circumstances of [the] offense. . . .
     Evidence regarding the general nature of prison life
     in a maximum security facility is not relevant to [the
     determination of future dangerousness], even when
     offered in rebuttal.

Burns v. Commonwealth, 261 Va. 307, 339-40, 541 S.E.2d 872, 893

(internal quotation marks and citations omitted), cert. denied,

534 U.S. 1034 (2001).    Since evidence on the general nature of

prison life in a maximum-security facility was not even relevant

to the determination of Prieto's future dangerousness, we fail

to see how a view of such a facility was necessary to a just

decision on that issue.    Consequently, we hold that the circuit

court did not abuse its discretion in denying Prieto's motion

for a view of Red Onion.

                 K.     Vileness Aggravating Factor

     Prieto asserts that the circuit court erred in denying his

motion to declare the vileness aggravating factor in Code

§ 19.2-264.2 unconstitutional.    Under that statute, an offense

is "outrageously or wantonly vile" if "it involved torture,

depravity of mind or an aggravated battery to the victim."


                                  39
Prieto submits that torture, depravity of mind, and aggravated

battery are elements of the vileness aggravating factor.    Thus,

he contends, under Richardson v. United States, 526 U.S. 813

(1999), "a Virginia capital jury considering the vileness

aggravating factor must unanimously agree upon which elements of

vileness form the basis of its finding of vileness."

     Prieto further claims that, "[b]ecause Richardson compels

recognition of Virginia's vileness sub-elements as offense

elements, Ring v. Arizona, 536 U.S. 584 (2002), requires the

jury to find at least one of the three vileness elements beyond

a reasonable doubt."   "To satisfy Ring," he argues, "Virginia's

capital sentencing scheme must require that at least one

specific vileness element be proven beyond a reasonable doubt

and agreed upon unanimously by the jury."   Since it does not so

require, he maintains that it "cannot be applied consistent with

the federal constitution."

     We find Prieto's contention unpersuasive.   To begin with,

in Clark v. Commonwealth, 220 Va. 201, 257 S.E.2d 784 (1979),

cert. denied, 444 U.S. 104 (1980), we rejected the argument that

a jury must identify the element or elements of the vileness

aggravating factor that it relied on in reaching its decision.

Id. at 213, 258 S.E.2d at 791-92.    And just a few years ago, we

determined that our decision in Clark was unaffected by



                                40
Richardson.   Jackson v. Commonwealth, 266 Va. 423, 587 S.E.2d
532 (2003), cert. denied, 543 U.S. 842 (2004).

     In Jackson, the defendant argued that, under Richardson,

"due process requires unanimity not only as to the aggravating

factor of vileness but also to one or more of its composite

elements."    Id. at 434, 587 S.E.2d at 541.   We disagreed,

stating:

          The Supreme Court [of the United States]
     explained in Richardson that, for example, the jury
     must unanimously find force as an element of the crime
     of robbery, but whether the force is created by the
     use of a gun or a knife is not an element of the crime
     and therefore does not require jury unanimity. In
     this case, the element the jury was required to find
     unanimously to impose the death sentence was the
     aggravating factor of vileness, which requires the
     defendant's actions be outrageously or wantonly vile,
     horrible, or inhuman. Depravity of mind, aggravated
     battery, and torture are not discrete elements of
     vileness that would require separate proof but rather
     are several possible sets of underlying facts [that]
     make up [the] particular element. Neither Clark nor
     Richardson, therefore, requires juror unanimity on
     these points.

Id. at 434-35, 587 S.E.2d at 541 (alterations in original)

(internal quotation marks and citations omitted).

     This reasoning is unaffected by Ring.     That case involved

Arizona's capital-sentencing scheme, which mandated that a judge

— not a jury — determine the presence or absence of certain

aggravating factors necessary to impose a sentence of death.

Ring, 536 U.S. at 588.   The Supreme Court of the United States

held that the capital-sentencing scheme was unconstitutional

                                 41
because defendants "are entitled to a jury determination of any

fact on which the legislature conditions an increase in their

maximum punishment."     Id. at 589.    In reaching this conclusion,

the Supreme Court said nothing about unanimity in state-court

verdicts, and for good reason:     The Sixth Amendment "does not

require a unanimous jury verdict in state criminal trials."

McDonald v. City of Chicago, ___ U.S. ___, ___, 130 S. Ct. 3020,

3035 n.14 (2010); see also Apodaca v. Oregon, 406 U.S. 404, 406

(1972).    Moreover, we have previously found that Virginia's

capital-sentencing scheme "do[es] not suffer from the same

issues that were addressed in Ring because the aggravating

factors are submitted for the jury to determine."       Porter v.

Commonwealth, 276 Va. 203, 265, 661 S.E.2d 415, 447 (2008)

(citing Muhammad v. Commonwealth, 269 Va. 451, 491, 619 S.E.2d
16, 39 (2005), cert. denied, 547 U.S. 1136 (2006)), cert.

denied, ___ U.S. ___, 129 S. Ct. 1999 (2009).

        Accordingly, we conclude that the circuit court did not err

in denying Prieto's motion to declare the vileness aggravating

factor in Code § 19.2-264.2 unconstitutional.

                L.   Request for Grand Jury Information

        Before the resentencing proceeding, Prieto sought to

challenge the composition of the grand jury that indicted him in

2005.    To that end, he moved for information on each grand jury

from January 2003 through November 2005.      The circuit court

                                   42
denied the motion, concluding (1) that "the request for grand

jury information ha[d] been waived because it was not raised

prior to trial," as required by Rule 3A:9(c), and (2) that no

good cause had been shown to grant relief from the waiver.

     Under Rule 3A:9(b)(1), "[d]efenses and objections based on

defects in the institution of the prosecution or in the written

charge upon which the accused is to be tried . . . must be

raised by motion made within the time prescribed by paragraph

(c) of this Rule."   Paragraph (c), in turn, provides that "[a]

motion referred to in subparagraph (b)(1) shall be filed or made

before a plea is entered and, in a circuit court, at least 7

days before the day fixed for trial."   Rule 3A:9(c).   Failure to

comply with these requirements constitutes a waiver.    Rule

3A:9(b)(1).   For good cause, however, relief from any waiver may

be granted under Rule 3A:9(d).

     Prieto contends that the circuit court erred in finding

that he waived his request for grand jury information under Rule

3A:9(b)(1), because he filed his motion more than 7 days before

his resentencing proceeding.   We disagree.

     Rule 3A:9(c), as just noted, requires not only that a

motion challenging an indictment be filed 7 days before trial,

but also that it be filed "before a plea is entered."    (Emphasis

added.)   A resentencing proceeding is not a "trial."   There was

no reversible error found in the guilt phase of Prieto's first

                                 43
conviction, all convictions were affirmed, and only the two

sentences of death were reversed and remanded to the circuit

court for a new penalty proceeding on the capital murder

convictions.   Prieto I, 278 Va. at 418, 682 S.E.2d at 938.     But

even assuming, arguendo, that a resentencing proceeding is a

"trial" and that therefore Prieto complied with the first of

Rule 3A:9(c)'s requirements by filing his motion more than 7

days before that proceeding, there can be no doubt that he

failed to comply with the second because his motion was filed

years after he entered a plea.

     We have long held to the rule that a defendant's objection

to the grand jury must be made before a plea is entered.   In

Curtis v. Commonwealth, 87 Va. 589, 13 S.E. 73 (1891), for

instance, the defendant's first-degree murder conviction was set

aside by the circuit court.   On retrial, the defendant moved to

quash the indictment "on the ground that it did not

affirmatively appear from the record that a venire facias had

been issued to summon the grand jury by which the indictment had

been found."   Id. at 591, 13 S.E. at 74.   The circuit court

denied the motion, and we affirmed that ruling.   In doing so, we

stated that

     it is well settled that objections to the mode of
     summoning a grand jury, or to the disqualifications of
     particular jurors, must be made at a preliminary stage
     of the case, that is, before a plea to the merits;


                                 44
        otherwise they will be considered as waived unless,
        indeed, the proceeding be void ab initio.

Id. at 592, 13 S.E. at 74.

        In a more recent decision, Bailey v. Commonwealth, 193 Va.
814, 71 S.E.2d 368 (1952), we rejected the defendant's claim

that, because racial discrimination in the selection of grand

jurors is prohibited by the Fourteenth Amendment, the right to

object to it at any time cannot be waived.    Although a defendant

has "a constitutional right to a fair and impartial grand jury

from which members of his race had not been intentionally

excluded," we explained, "that does not mean that there is no

limitation of time, mode or circumstance upon his right to

object to the grand jury which returned the indictment against

him."     Id. at 820-21, 71 S.E. at 371.

        There are many important interests served by placing such

limitations on a defendant's right to object to the composition

of the grand jury.    Those interests, as the Supreme Court of the

United States has observed, include:

        the possible avoidance of an unnecessary trial or of a
        retrial, the difficulty of making factual
        determinations concerning grand juries long after the
        indictment has been handed down and the grand jury
        disbanded, and the potential disruption to numerous
        convictions of finding a defect in a grand jury only
        after the jury has handed down indictments in many
        cases.

Coleman v. Thompson, 501 U.S. 722, 745-46 (1991).



                                  45
     Because Prieto failed to raise his challenge to the

composition of the grand jury before he entered a plea, as Rule

3A:9(c) and our precedents require, we conclude that the circuit

court did not err in finding that his request for grand jury

information was waived.

     Prieto further argues that, even if he waived his request

for grand jury information, the circuit court nonetheless erred

in denying his motion because good cause was shown to grant

relief from the waiver under Rule 3A:9(d).   He does not say,

however, what that good cause was; rather, he submits that he

should have been excused from the waiver because "death is

different."    While we acknowledge that death is the ultimate

punishment, that is not itself reason enough to grant him relief

from the waiver, for we have routinely found waiver in capital

cases.    See, e.g., Schmitt v. Commonwealth, 262 Va. 127, 148,

547 S.E.2d 186, 201 (2001) (refusing to address the merits of a

number of the defendant's arguments because timely objections

were not made in the circuit court), cert. denied, 534 U.S. 1094

(2002).

     Since Prieto failed to show good cause why he should be

excused under Rule 3A:9(d) from the waiver of his right to

challenge the composition of the grand jury, we hold that the

circuit court did not err in denying his motion for grand jury

information.

                                 46
              M.   Request for Petit Jury Information

     To mount a Sixth Amendment fair-cross-section challenge to

Fairfax County's jury selection process, Prieto moved for petit

jury information, including master jury lists, for the 2008,

2009, and 2010 terms.   The circuit court granted him access to

information for the 2010 term, but denied him access to

information for the 2008 and 2009 terms.   He argues that the

circuit court erred in denying him access to information for the

2008 and 2009 terms because he was entitled to that information

"to ensure constitutional compliance of the jury selected for

his trial."

     Under Code § 8.01-347, after a master jury list is created,

"the commissioners shall cause all the names thereon to be

fairly written, each on a separate paper or ballot . . . and

shall deposit the ballots with the list in a secure box," which

"shall be locked and safely kept . . . and opened only by the

direction of the judge."   In Archer v. Mayes, 213 Va. 633, 640,

194 S.E.2d 707, 712 (1973), we said that there was nothing in

Code § 8-184 (§ 8.01-347's predecessor) that "deprives the judge

of the court [of] discretion, where good cause is shown, to

permit an examination of the jury list."   We further explained:

     But it cannot be inferred that the jury list shall be
     opened for inspection to members of the bar or private
     citizens without assigning good and sufficient reasons
     therefor. The proper administration of justice
     requires that the jury list be kept secret until the

                                 47
        jurors are drawn for service, unless good cause be
        shown. The jury list is in no sense a public record to
        be exposed to the general public. Exposure of the list
        to the public could lead to tampering with and
        harassment of potential jurors and seriously affect
        their impartiality and the proper administration of
        justice. Even when good cause is shown, the inspection
        of the list shall be permitted only under the "watchful
        eye" of the court, and copying or photostating the list
        is not to be permitted.

Id. at 640-41, 194 S.E.2d at 712.

        Prieto contends that the good-cause standard enunciated in

Archer does not apply to the disclosure of an expired jury list

because there is no risk that its release will affect the proper

administration of justice.    Even if that standard does apply, he

continues, it was met here, since the circuit court granted him

access to the jury list for the 2010 term.

        The disclosure of an expired jury list does not raise the

same tampering or harassment concerns that the disclosure of a

current jury list does, but it still raises privacy concerns.       A

jury list contains sensitive information that should be

protected.    We thus believe that a good-cause standard is

appropriate for the release of both a current and expired jury

list.

        The Commonwealth does not dispute that Prieto satisfied the

good-cause standard for the disclosure of the jury list for the

2010 term, for we have previously held that good cause is shown

when a defendant seeks access to the jury list from which his


                                  48
venire will be selected "for the purpose of determining whether

the jury selection procedures required by law and by the

Constitution of the United States and the Constitution of

Virginia [are] complied with."   Eccles v. Commonwealth, 212 Va.
679, 680, 187 S.E.2d 207, 207 (1972).   But it contends that he

did not do so for the release of the jury lists for the 2008 and

2009 terms because "any alleged violation in the composition of

[his] jury could only occur in the process used to select the

master list for 2010, from which his sentencing jury would be

drawn."

     We disagree with the Commonwealth that the jury lists for

the 2008 and 2009 terms were irrelevant to Prieto's

investigation into whether Fairfax County's jury selection

process violated his Sixth Amendment right to be tried by an

impartial jury drawn from a fair cross section of the community.

The lists could have been used to show that any constitutionally

significant underrepresentation of a distinctive group on

Fairfax County's venires was due to systematic exclusion, rather

than chance.   As discussed below, however, we find that Prieto

was not prejudiced by not having access to the lists because he

failed to establish that there was any constitutionally

significant underrepresentation of a distinctive group in the

venire from which his jury would be selected.   Without such

underrepresentation, Prieto could not make a claim of systematic

                                 49
exclusion.   For this reason, we conclude that the circuit court

did not err in denying Prieto access to the lists.

                    N.   Fair-Cross-Section Claim

     Prieto asserts that the circuit court erred in denying his

motion to strike the qualified jury list because Fairfax

County's jury selection process systematically excluded African-

Americans and Hispanics, in violation of his Sixth Amendment

right to an impartial jury drawn from a fair cross section of

the community.   We disagree.

     "To establish a prima facie violation of the fair-cross-

section requirement," the Supreme Court of the United States has

instructed, "a defendant must prove that:    (1) a group

qualifying as 'distinctive' (2) is not fairly and reasonably

represented in jury venires, and (3) 'systematic exclusion' in

the jury selection process accounts for the

underrepresentation."    Berghuis v. Smith, 559 U.S. ___, ___, 130
S. Ct. 1382, 1392 (2010) (quoting Duren v. Missouri, 439 U.S.
357, 364 (1979)).   The circuit court found that Prieto satisfied

the first element because "African-Americans and Hispanics are

clearly distinctive groups in the community."       But it determined

that he did not meet the second element because the alleged

disparities between the African-American and Hispanic

populations in Fairfax County and the number of African-



                                  50
Americans and Hispanics in the venire did not rise to the level

of unfair or unreasonable.

     According to Prieto's expert, Dr. Andrew A. Beveridge, by

an "absolute disparity" measure, 3 African-Americans and Hispanics

were underrepresented by 1.98% and 2.36% in Fairfax County's

venires.    And by a "comparative disparity" measure, 4 African-

Americans and Hispanics were underrepresented by 22.05% and

31.51%. 5   The Supreme Court has not specified which of these

measurements should be used in analyzing a fair-cross-section

claim and has recently observed that both are imperfect because

they "can be misleading when, as here, 'members of the

distinctive group comp[ose] [only] a small percentage of those

eligible for jury service.' "    Berghuis, 559 U.S. at ___, 130

S.Ct. at 1393 (alterations in original) (quoting People v.

Smith, 615 N.W.2d 1, 2-3 (Mich. 2000)).    We need not resolve


     3
       "Absolute disparity" is determined by subtracting the
percentage of a distinctive group in the jury pool from the
percentage of that group in the jury-eligible population.
Berghuis, 559 U.S. at ___, 130 S.Ct. at 1390.
     4
       "Comparative disparity" is determined by dividing the
absolute disparity of a distinctive group by the percentage of
that group in the jury-eligible population. Berghuis, 559 U.S.
at ___, 130 S.Ct. at 1390.
     5
       For purposes of our analysis, we accept Dr. Beveridge's
underrepresentation figures. We note, however, that there is
considerable doubt as to their accuracy. For instance, Dr.
Beveridge did not know whether the census data he used included
the towns of Herndon and Vienna, which are part of Fairfax
County. He also acknowledged that the census data he used did
include the city of Falls Church, which is not part of Fairfax
County.
                                  51
today which measurement should be used in evaluating such a

claim in the Commonwealth because neither the absolute nor

comparative disparities in this case are constitutionally

significant.

     The absolute disparities here (1.98% and 2.36%) fall well

short of the percentages in cases in which the Supreme Court

determined that a prima facie fair-cross-section violation had

been made out.   See, e.g., Duren, 439 U.S. at 365-66 (39%

absolute disparity); Castaneda v. Partida, 430 U.S. 482, 486-87

& n.7 (1977) (40% absolute disparity); Jones v. Georgia, 389
U.S. 24, 24 n.* (1967) (14.7% absolute disparity).   What is

more, courts have upheld jury selection procedures with higher

absolute disparities.   See, e.g., United States v. Mitchell, 502
F.3d 931, 950 (9th Cir. 2007) (4.15%); United States v. Orange,

447 F.3d 792, 798-99 (10th Cir. 2006) (3.57%); United States v.

Royal, 174 F.3d 1, 10 (1st Cir 1999) (2.97%); United States v.

Clifford, 640 F.2d 150, 155 (8th Cir. 1981) (7.2%); United

States ex rel. Barksdale v. Blackburn, 639 F.2d 1115, 1126-27

(5th Cir. 1981) (11.5%).   Indeed, "[c]ourts addressing the

question of whether a given absolute disparity constitutes

'substantial underrepresentation' have held that absolute

disparities between 2.0% and 11.5% do not constitute substantial

underrepresentation."   Ramseur v. Beyer, 983 F.2d 1215, 1232 (3d

Cir. 1992) (footnote omitted).   Similarly, courts have upheld

                                 52
jury selection procedures with higher comparative disparities

than those asserted in this case (22.05% and 31.51%).     See,

e.g., Orange, 447 F.3d at 798 (ranging from 38.17% to 51.22%);

United States v. Weaver, 267 F.3d 231, 243 (3d Cir. 2001)

(ranging from 40.01% to 72.98%); United States v. Chanthadara,

230 F.3d 1237, 1257 (10th Cir. 2000) (ranging from 40.89% to

58.39%); Royal, 174 F.3d at 10 n.10 (60.9%).

        Because neither the absolute nor comparative disparities

presented here establish the second element of a prima facie

fair-cross-section claim, we conclude that the circuit court did

not err in denying Prieto's motion to strike the qualified jury

list.

                         O.   Statutory Review

        Under Code § 17.1-313(C), we are required to conduct a

review to determine (1) "[w]hether the sentence of death was

imposed under the influence of passion, prejudice or any other

arbitrary factor," and (2) "[w]hether the sentence of death is

excessive or disproportionate to the penalty imposed in similar

cases, considering both the crime and the defendant."    This

review is undertaken to "'assure the fair and proper application

of the death penalty statutes in this Commonwealth and to

instill public confidence in the administration of justice.'"

Morva v. Commonwealth, 278 Va. 329, 354, 683 S.E.2d 553, 567

(2009) (quoting Akers v. Commonwealth, 260 Va. 358, 364, 535

                                   53
S.E.2d 674, 677 (2000)), cert. denied, ___ U.S. ___, 131 S. Ct.
97 (2010).

      1.     Passion, Prejudice, or Any Other Arbitrary Factor

     Even though Prieto does not assign error or provide any

argument for this portion of the statutory review, we must still

conduct the review.     Gray v. Commonwealth, 274 Va. 290, 303, 645
S.E.2d 448, 456 (2007), cert. denied, 552 U.S. 1151 (2008).

Based on our review of the record and consideration of the

arguments presented, we find no basis to conclude that the jury

was influenced by passion, prejudice, or any other arbitrary

factor in sentencing Prieto to death.

              2.   Excessive or Disproportionate Sentence

     As for this portion of the statutory review, Prieto simply

argues that his death sentences were excessive and

disproportionate based on "the incredible mitigation evidence"

he presented, "the dubiousness of guilt," and "the

Commonwealth's improper demand for justice in its closing

argument."    In light of our discussion above and our previous

holding that "the evidence [was] sufficient to prove beyond a

reasonable doubt that Prieto was the immediate perpetrator of

the murders of Raver and Fulton," Prieto I, 278 Va. at 401, 682

S.E.2d at 928, we find no merit in Prieto's contention.

     This does not end our statutory review, however, for we

must still "determine whether other sentencing bodies in this

                                   54
jurisdiction generally impose the supreme penalty for comparable

or similar crimes, considering both the crime and the

defendant."   Lovitt, 260 Va. at 518, 537 S.E.2d at 880 (internal

quotation marks and citation omitted).   This review "is not

designed to [e]nsure complete symmetry among all death penalty

cases."   Porter v. Commonwealth, 276 Va. 203, 267, 661 S.E.2d
415, 448 (2008) (internal quotation marks and citation omitted),

cert. denied, ___ U.S. ___, 129 S. Ct. 1999 (2009).   "Rather, the

goal of the review is to determine if a sentence of death is

aberrant."    Id. (internal quotation marks and citation omitted).

     In undertaking this review, we have looked at similar cases

in which, after a finding of both aggravating factors of future

dangerousness and vileness, a death sentence was imposed (1) for

the willful, deliberate, and premeditated killing of a person

during the commission of, or subsequent to, a rape (Code § 18.2-

31(5)), see, e.g., Hedrick v. Commonwealth, 257 Va. 328, 513
S.E.2d 634, cert. denied, 528 U.S. 952 (1999); Payne v.

Commonwealth, 257 Va. 216, 509 S.E.2d 293 (1999); Swisher v.

Commonwealth, 256 Va. 471, 506 S.E.2d 763 (1998), cert. denied,

528 U.S. 812 (1999); Barnabei v. Commonwealth, 252 Va. 161, 477
S.E.2d 270 (1996), cert. denied, 520 U.S. 1224 (1997), and (2)

for the willful, deliberate, and premeditated killing of more

than one person as part of the same act or transaction (Code

§ 18.2-31(7)).   See, e.g., Juniper v. Commonwealth, 271 Va. 362,

                                 55
626 S.E.2d 383, cert. denied, 549 U.S. 960 (2006); Winston v.

Commonwealth, 268 Va. 564, 604 S.E.2d 21 (2004), cert. denied,

546 U.S. 850 (2005); Hudson v. Commonwealth, 267 Va. 29, 590
S.E.2d 362 (2004) (guilty plea entered); Zirkle v. Commonwealth,

262 Va. 631, 553 S.E.2d 520 (2001) (guilty plea entered);

Bramblett v. Commonwealth, 257 Va. 263, 513 S.E.2d 400, cert.

denied, 528 U.S. 952 (1999); Goins v. Commonwealth, 251 Va. 442,

470 S.E.2d 114, cert. denied, 519 U.S. 887 (1996); Burket v.

Commonwealth, 248 Va. 596, 450 S.E.2d 124 (1994), cert. denied,

514 U.S. 1053 (1995); Stewart v. Commonwealth, 245 Va. 222, 427
S.E.2d 394, cert. denied, 510 U.S. 848 (1993).    We have also

reviewed those cases in which similar convictions occurred but a

sentence of life imprisonment was imposed.   Based on this

review, we find that Prieto's capital sentences were neither

excessive nor disproportionate to sentences imposed in capital

murder cases for comparable crimes.

                        III.   CONCLUSION

     For the foregoing reasons, we find no reversible error in

the judgment of the circuit court.    Furthermore, we find no

reason to commute or set aside the sentences of death.   We thus

will affirm the circuit court's judgment.

                                                          Affirmed.




                                56